


Exhibit 10.1

        THE ALLSTATE CORPORATION

DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED AS OF JUNE 1, 2002

--------------------------------------------------------------------------------

ARTICLE I

DESIGNATION OF PLAN AND DEFINITIONS

1.1  TITLE

This Plan shall be known as "The Allstate Corporation Deferred Compensation
Plan." The Plan was adopted by Allstate Insurance Company effective January 1,
1995. The Plan was amended and restated by the Company, effective January 1,
1996, November 11, 1997, September 1, 1999, November 1, 2000, November 1, 2001,
and June 1, 2002.

1.2  DEFINITIONS

The following definitions will apply:

(a)"Account" shall mean the bookkeeping entries made to state the balance of
Compensation deferred by a Participant under the Plan, as adjusted pursuant to
Article IV of the Plan. A Participant's Account shall also include any cash
amounts automatically directed to this Plan by action of the Board of Directors
of The Allstate Corporation or a committee thereof. For purposes of this Plan,
"Account" shall include any amounts deferred by a Participant, as adjusted for
earnings and debits, under The Allstate Corporation Deferred Compensation Plan
for Employee Agents and The Allstate Corporation Deferred Compensation Plan for
Independent Contractor Exclusive Agents.

(b)"Beneficiary" or "Contingent Beneficiary" shall mean the person or persons
last designated in writing by the Participant to the Committee, in accordance
with Section 8.5 of this Plan.

(c)"Board" shall mean the Board of Directors of the Company.

(d)"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(e)"Committee" shall mean the Committee appointed by the Board of Directors
pursuant to Article VI of this Plan, and shall mean those persons to whom

Page 2

--------------------------------------------------------------------------------



the Committee has delegated administrative duties pursuant to Section 6.1(g).

(f)"Company" shall mean The Allstate Corporation.

(g)"Compensation" shall mean all of the items included in the term "Annual
Compensation" as that term is defined in the Allstate Retirement Plan without
regard to the annual compensation limit imposed by Section 401(a)(17) of the
Code.

(h)"Compensation Floor" shall be the compensation limit in effect pursuant to
Section 401(a)(17) of the Code for a Plan Year.

(i)"Controlled Group" shall mean any corporation or other business entity which
is included in a controlled group of corporations, within the meaning of
section 1563(a)(i) of the Code, within which the Company is also included.

(j)"Eligible Compensation" shall mean the greater of (i) an Employee's current
year Compensation annualized in such manner as the Committee shall determine; or
(ii) an Employee's Compensation for the calendar year two years before a Plan
Year.

(k)"Eligible Employee" shall mean any Employee who is eligible to participate
under Article II of this Plan.

(l)"Eligible Salary" shall mean an Employee's monthly base salary during the
calendar year immediately preceding a Plan Year annualized in such manner as the
Committee shall determine.

(m)"Employee" shall mean any regular, full-time employee of the Company, of
Allstate Insurance Company, of Allstate New Jersey Insurance Company, of
Allstate Bank or of any other affiliate in the Controlled Group which adopts the
Plan, but shall in no event include persons classified as agents. If a person is
not considered to be an "Employee" for purposes of Plan eligibility, a later
change in the person's status, even if the change in status is applicable to
prior years, will not have a retroactive effect for Plan purposes.

Page 3

--------------------------------------------------------------------------------

(n)"Hardship" shall mean severe financial hardship to the Participant resulting
from a sudden and unexpected illness or accident of the Participant or of a
dependent (as defined in section 152(a) of the Code) of the Participant, or loss
of the Participant's property due to casualty, or similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, as determined by the Committee.

(o)"Incentive "shall mean the amount actually payable to a Participant under an
annual cash incentive program sponsored by the Company, Allstate Insurance
Company, Allstate New Jersey Insurance Company, Allstate Bank or any other
member of the Controlled Group which adopts the Plan. An Incentive award earned
during a Plan Year becomes payable in the calendar year next following the Plan
Year.

(p)"Investment" shall mean the elections made by Participants to make
allocations and reallocations of deferrals and Account balances among the
subaccounts described in Section 4.3(b), together with accruals and adjustments
reflecting the hypothetical experience of the subaccounts.

(q)"Participant" shall mean an Eligible Employee who has an account balance in
the Plan.

(r)"Plan" shall mean The Allstate Corporation Deferred Compensation Plan as set
forth herein, and as amended from time to time in accordance with Article VII
hereof.

(s)"Plan Year" shall mean the fiscal year of the Company, which is a calendar
year.

(t)"Separation from Service" means the termination of a Participant's employment
with any company in the Controlled Group for any reason whatsoever, including
retirement, resignation, dismissal or death, but does not include a transfer of
status to an employee agent or to an Exclusive Agent Independent Contractor or
Exclusive Financial Specialist Independent Contractor for Allstate Insurance
Company, Allstate New Jersey Insurance Company, Allstate Life Insurance Company
or for any other member of the Controlled Group. "Separation from Service" shall
also

Page 4

--------------------------------------------------------------------------------



mean the subsequent termination of any Exclusive Agent Independent Contractor or
Exclusive Financial Specialist Independent Contractor agreement, unless such
termination results from acceptance of employment with any member of the
Controlled Group.

Page 5

--------------------------------------------------------------------------------



ARTICLE II

PARTICIPATION

2.1  ELIGIBILITY

An Employee shall be an Eligible Employee if his Eligible Compensation or his
Eligible Salary is equal to or in excess of the Compensation Floor for the Plan
Year.

2.2  NOTICE OF ELIGIBILITY

The Committee shall notify each Eligible Employee no later than a) with respect
to base salary deferrals, 30 days prior to the first business day of any Plan
Year and b) with respect to Incentive deferrals, June 1,or, in either case, as
soon thereafter as practicable, that he/she is entitled to become a Participant
in the Plan for such Plan Year.

2.3  PARTICIPATION ELECTION

(a)Each Eligible Employee may elect, in accordance with procedures and during
the time frames established by the Committee, to defer base salary and Incentive
into the Plan. The salary deferral election must be received by the Committee or
its designated representative no later than the last business day of the
preceding calendar year or such earlier date as determined by the Committee. The
Incentive deferral election must be received by the Committee or its designated
representative no later than June 30 of the Plan Year or such earlier date as
determined by the Committee. These elections shall specify the percentage of
base salary and/or Incentive to be deferred during the Plan Year. A Participant
may not change his/her salary deferral election for the Plan Year after the Plan
Year has commenced, and may not change his/her Incentive deferral election after
June 30 of the Plan Year. However, a Participant may at any time irrevocably
elect to suspend deferrals in the Plan for the remainder of a Plan Year, but
only as to future deferrals of base salary.

Page 6

--------------------------------------------------------------------------------

(b)Any person who the Committee determines to be an Eligible Employee in the
Plan Year in which he/she first becomes an Employee shall be provided an
opportunity within 30 days of employment to participate in the Plan for that
Plan Year.

Page 7

--------------------------------------------------------------------------------



ARTICLE III

DEFERRALS

3.1  AMOUNT OF DEFERRAL

(a)Each Participant may elect to defer, in whole number percentages, up to 80%
of base salary for the Plan Year. No deferrals of base salary will be recognized
until Compensation in the Plan Year reaches the Compensation Floor for the Plan
Year.

(b)Each Participant may elect to defer, in whole number percentages, up to 100%
of the Incentive earned in the Plan Year and paid in the calendar year following
the Plan Year (the "next Plan Year"). The amount of a Participant's Incentive
deferral will be reduced to the portion which, when added to the Participant's
base salary for the next Plan Year, exceeds the Compensation Floor for the next
Plan Year.

(c)Deferrals shall be recognized only after the Compensation Floor for the Plan
Year has been reached, and only after all other deductions required by federal
or state law or elected by the Participant have been withheld. Deferrals may be
reduced by the Committee to the extent necessary to permit required or elected
withholdings.

(d)Except as provided in Section 3.1(e), if a Participant has elected to defer
Compensation for a Plan Year which would otherwise be includible in the
calculation of the Participant's pension benefit under the Allstate Retirement
Plan or the Agents Pension Plan for such Plan Year the Company shall, prior to
the end of such Plan Year, refund such excess deferral to the Participant.

(e)To the extent a Participant is on leave of absence for all or part of the
Plan Year, and the Participant's Compensation less any amounts deferred is less
than the Compensation Floor for such year, the Company shall, prior to the end
of such Plan Year, pay the Participant the lesser of:

(1)The amount deferred during the year; or

Page 8

--------------------------------------------------------------------------------

(2)The difference between (i) the Compensation Floor and (ii) the amount of the
Participant's Compensation less the amount the Participant deferred.

3.2  EFFECTIVE DATE OF DEFERRAL

Compensation deferred shall be credited to a Participant's Account by
bookkeeping entry as set forth in Section 4.2.

3.3  USE OF AMOUNTS DEFERRED

Amounts credited to Accounts shall be a part of the general funds of the
Company, shall be subject to all the risks of the Company's business, and may be
deposited, invested or expended in any manner whatsoever by the Company.

Page 9

--------------------------------------------------------------------------------

ARTICLE IV

ACCOUNTS AND VESTING

4.1  ESTABLISHMENT OF ACCOUNT

The Committee shall establish, by bookkeeping entry on the books of the Company,
an Account for each Participant. Accounts shall not be funded in any manner.

4.2  CONTRIBUTIONS TO ACCOUNT

The Committee shall cause deferred Compensation to be credited by bookkeeping
entry to each Participant's Account as of the last day of the month in which the
Compensation or any cash amounts automatically directed to this Plan otherwise
would have been payable to the Participant, or as soon thereafter as is
administratively practicable.

4.3  MAINTENANCE OF ACCOUNT BALANCES—SUBACCOUNT ELECTIONS

(a)Investment of deferrals shall be made among one or more of the Subaccounts
described in Section 4.3(b). Each Investment shall be made in accordance with
procedures established by the Committee and shall specify that portion of the
Participant's deferrals on the date of such election to be invested in each
Subaccount. In its sole discretion, the Committee may withhold one or more of
the Subaccounts from Investment by Participants for a Plan Year or Years.
Investments of deferrals must be made in whole percentage increments.

Each Account shall be adjusted, as applicable, to apply credits for
contributions, interest, dividend equivalents and other earnings and to apply
debits for Plan administration and investment expenses, for losses and for
distributions. All such adjustments shall be bookkeeping entries reflecting
hypothetical experience for the Subaccounts in which Investments are made.

Page 10

--------------------------------------------------------------------------------

(b)The Subaccounts in which Investments may be made are:

(1)Subaccount #1—SSgA™ Short Term Investment Fund—a diversified portfolio of
short term fixed-income securities managed by State Street Global Advisors
(SSgA™). The fund's objective is to maximize current income while preserving
capital and liquidity. The fund's yield reflects short-term interest rates.

(2)Subaccount #2—SSgA™ Passive Bond Market Index Securities Lending Fund
Series A—a collective fund of fixed- income securities managed by State Street
Global Advisors (SSgA™). The fund invests in U.S. Treasury, agency, corporate,
mortgage-backed, and asset-backed debt securities. The fund's objective is to
match the total rate of return of the Lehman Aggregate Bond Index, a broad-based
domestic bond index composed of more than 5,000 debt securities with all
securities having an average life of at least one year. The rate of return on
the Bond Fund is influenced by, among other things, changes in interest rates,
the market price of bonds and the financial stability of the issuers.

(3)Subaccount #3—SSgA™ S&P 500 Flagship Fund Series A—a collective fund managed
by State Street Global Advisors (SSgA™), which invests in a diversified
portfolio of stocks in a broad array of large, established companies. The fund's
objective is to match the total rate of return of the Standard & Poor's (S&P)
500 Index1, which consists of 500 stocks chosen for market size, liquidity and
industry group representation. SSgA™ replicates the index by purchasing all 500
component equities in the appropriate market-value weighted proportions. The
rate of return on the S&P 5001 Fund is influenced by the market price and
dividends of the stocks held in the fund.

(4)Subaccount #4—Daily EAFE Securities Lending Fund Series A—a fund, managed by
State Street Global Advisors (SSgA™), which invests in a diversified portfolio
of stocks outside of North and South America. The fund's objective is to match
the total rate of returns and characteristics of the Morgan Stanley Capital
International (MSCI) Europe, Australia, Far East (EAFE) Index. The index
consists of more than 1,100 stocks in over 20 countries outside of North and
South America and represents approximately 60% of the total market
capitalization in those countries. SSgA™ employs an index replication approach
to construct a fund whose return tracks the MSCI EAFE Index. The rate of return
on the International Equity Fund is influenced by the market price of the stocks
held in the fund, dividends and other income and foreign currency exchange
rates.

(5)Subaccount #5—SSgA™ Russell 2000 Index Securities Lending Series A—a
collective fund managed by State Street Global Advisors

Page 11

--------------------------------------------------------------------------------



(SSgA™), which invests in a diversified portfolio of small capitalized U.S.
stocks. The fund's objective is to match the total rate of returns and
characteristics of the Russell 2000 Index, which consists of the smallest 2000
U.S. securities in the Russell 3000 Index. SSgA™ employs an index replication
approach to construct a fund whose return tracks the Russell 2000 index. The
rate of return on the Russell 2000 Fund is influenced by the market price and
dividends of the stocks held in the fund.

(c)A Participant may, in accordance with procedures established by the
Committee, change his Subaccount investment elections daily regarding existing
Account balances and future contributions. Any reallocations of existing Account
balances must be made in whole percentage increments. If an election is
processed before 3:00 p.m. Central time or the close of the New York Stock
Exchange on a business day, if earlier, it will be effective as of the next
business day. Any reallocations of existing Account balances made under this
Plan will simultaneously apply to any amounts the Participant may have deferred
under either The Allstate Corporation Deferred Compensation Plan for Employee
Agents or The Allstate Corporation Deferred Compensation Plan for Independent
Contractor Exclusive Agents.

4.4  VESTING

A Participant shall be fully vested in his/her Account at all times, subject to
Sections 3.3 and 8.2.

Page 12

--------------------------------------------------------------------------------

ARTICLE V

PAYMENTS

5.1  EVENTS CAUSING ACCOUNTS TO BECOME DISTRIBUTABLE

(a)A Participant's Account shall become distributable upon notification to the
Plan of the Participant's Separation from Service or, at the election of the
Participant pursuant to Section 5.4, in one of the first through fifth years
after Separation from Service. In either event, the Participant may elect to
receive payment in a lump sum or in annual installments as provided in
Section 5.3.

(b)That portion of a Participant's Account determined to be necessary to
alleviate a demonstrated Hardship shall become distributable upon the date of
such determination, subject to Section 5.2, and such determination shall be
subject to the suspension of deferrals in the Plan by the Participant for the
remainder of the Plan Year and for the next succeeding Plan Year.

(c)A Participant may make an irrevocable election prior to September 1, 1999, to
receive a distribution as of the first day of any Plan Year prior to Separation
from Service, provided such date occurs subsequent to the Plan Year in which the
Participant first participates in this Plan and at least three years after the
date the Participant makes an election pursuant to this Section 5.1(d). In such
case, that portion of the Participant's Account attributable to Compensation
deferred, and accruals thereon, after the Committee receives such election shall
become distributable on the date elected. Any balance in the Participant's
Account remaining after any payment under this paragraph and any balance in the
Account attributable to participation in the Plan in any year subsequent to the
year in which a payout on such date certain occurs, shall become distributable
to the Participant as provided in paragraphs (a), (b) or (d) of this Section.

(d)Effective September 1, 1999, a Participant may at any time irrevocably elect
to receive distribution of his/her entire Account balance, subject to the
forfeiture to the Company of 10% of such Account balance and subject to

Page 13

--------------------------------------------------------------------------------

suspension of deferrals in the Plan by the Participant for the remainder of the
Plan Year and for the next succeeding Plan Year ("Suspension Period"). Such
election will cause any pending election of Incentive deferrals payable during
the Suspension Period to be voided. The Participant's Account balance shall
become distributable subject to Section 5.2 following the date of such election.

(e)In the event of a Participant's death prior to distribution of his/her entire
Account balance, the remaining Account balance shall become distributable
following the date on which all events have occurred which entitle the
Beneficiary or Beneficiaries to payment.

5.2  NOTICE OF ACCOUNT PAYMENT AND COMMENCEMENT OF DISTRIBUTION

The Committee or its appointed representative shall notify a Participant or
Beneficiary, as the case may be, as soon as practicable after the first day of
the month next following the date on which the Account becomes distributable,
that he/she is entitled to receive payment from an Account, the balance of which
shall be computed as of the close of business on the last day of the month in
which the Account becomes distributable. Distribution of Account balances shall
commence as soon as practicable after the first day of the month next following
the date on which the Account becomes distributable.

5.3  FORM OF PAYMENT

(a)Except as provided in paragraphs (c) and (d) of this Section 5.3 and
Article VIII hereof, payments of Account balances to a Participant shall be in
the form of one lump sum payment or annual cash installment payments over a
period of from 2 to 10 years, at the election of the Participant.

(b)The amount of each annual installment payable to a Participant who has
elected to receive installment payments shall be as follows: The first annual
installment payment shall, for a Participant who has elected to receive
installment payments commencing upon his/her Separation from

Page 14

--------------------------------------------------------------------------------



Service, be computed as of the close of business on the last day of the month in
which the Account becomes distributable, and the amount of such payment shall
equal his/her Account balance as of such date, divided by the number of
installments including the one being paid. The first annual installment payment
shall, for a Participant who has elected to receive installment payments
commencing in one of the first through fifth years after Separation from
Service, be computed as of the close of the first business day of the year
preceding the year in which the Account balance becomes distributable, and the
amount of such payment shall equal his/her Account balance as of such date,
divided by the number of installments including the one being paid. Each
subsequent installment payment shall be computed as of the close of the last
business day of the year thereafter, and the amount of each subsequent payment
shall equal his/her remaining Account balance, divided by the number of
remaining installments including the one being paid. Interest accruals and other
adjustments shall continue with respect to the entire unpaid Account balance, as
provided in Section 4.3.

(c)In the event of a Participant's death prior to distribution of his/her entire
Account balance, the remaining Account balance shall be paid in a lump-sum to
the Participant's Beneficiary or Beneficiaries, as soon as practicable after the
date on which the Account balance shall become distributable pursuant to
Section 5.1(e).

(d)Notwithstanding the provisions of paragraph (b) above, if the remaining
unpaid Account balance is $5,000 or less on any date a payment is to be made to
a Participant, the payment shall be the remaining unpaid Account balance.

5.4  DISTRIBUTION ELECTION

(a)Each Participant shall elect his/her desired form of payment, in accordance
with procedures established by the Committee, at the time of his/her initial
participation election set forth in Section 2.3.

Page 15

--------------------------------------------------------------------------------

(b)Except for distribution elections under Section 5.1(c) and (d), each
Participant may from time to time revise the terms of distribution of the
Participants Accounts, in accordance with the procedures established by the
Committee, provided that (i) the revised notice of the desired form of payment
shall be made by the Participant no less than twelve months prior to the date on
which payment is to commence, but in any event no later than the day before the
date of the Participant's Separation from Service and (ii) in any event,
distribution of the Participant's Account shall not commence earlier than twelve
months after the Participant's revised notice of the desired form of payment is
made.

Page 16

--------------------------------------------------------------------------------



ARTICLE VI

ADMINISTRATION

6.1  GENERAL ADMINISTRATION; RIGHTS AND DUTIES

The Board shall appoint the Committee, which, subject to the express limitations
of the Plan, shall be charged with the general administration of the Plan on
behalf of the Participants. The Committee shall also be responsible for carrying
out its provisions, and shall have all powers necessary to accomplish those
purposes, including, but not by way of limitation, the following:

(a)To construe and interpret the Plan;

(b)To compute the amount of benefits payable to Participants;

(c)To authorize all disbursements by the Company of Account balances pursuant to
the Plan;

(d)To maintain all the necessary records for the administration of the Plan;

(e)To make and publish rules for administration and interpretation of the Plan
and the transaction of its business;

(f)To make available to each Participant the current value of their Account;

(g)To delegate the administration of the Plan in accordance with its terms to
officers or employees of the Company, of Allstate Insurance Company or of an
independent consultant retained by the Committee who the Committee believes to
be reliable and competent. The Committee may authorize officers or employees of
the Company or of Allstate Insurance Company to whom it has delegated duties
under the Plan to appoint other persons to assist the delegate in administering
the Plan; and

(h)To refuse to accept the deferral of amounts the Committee or its delegate
considers too small to be administratively feasible.

The determination of the Committee as to any disputed question or controversy
shall be conclusive.

Page 17

--------------------------------------------------------------------------------

ARTICLE VII

PLAN AMENDMENTS AND TERMINATION

7.1  AMENDMENTS

The Company shall have the right to amend this Plan from time to time by
resolutions of the Board or by the Committee, and to amend or rescind any such
amendments; provided, however, that no action under this Section 7.1 shall in
any way reduce the amount of Compensation deferred or any accruals or other
adjustments provided in section 4.3 up to and including the end of the month in
which such action is taken. Interest will continue to accrue as provided in
Section 4.3. All amendments shall be in writing and shall be effective as
provided subject to the limitations in this Section 7.1.

7.2  TERMINATION OF PLAN

Although the Company expects that this Plan will continue indefinitely,
continuance of this Plan is not a contractual or other obligation of the
Company, and the Company expressly reserves its right to discontinue this plan
at any time by resolutions of the Board, effective as provided by the Board in
such resolutions. However, no such action shall in any way reduce the amount of
Compensation deferred or any accruals thereon, up to and including the end of
the month in which such action is taken. Accruals to Accounts shall continue
until distribution as provided in Section 4.3.

Page 18

--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1  NOTIFICATION TO COMMITTEE

Any election made or notification given by a Participant pursuant to this Plan
shall be made in accordance with procedures established by the Committee or its
designated representative, and shall be deemed to have been made or given on the
date received by the Committee or such representative.

8.2  PARTICIPANT'S EMPLOYMENT

Participation in this Plan shall not give any Participant the right to be
retained in the employ of the Company, Allstate Insurance Company of any member
of the Controlled Group, or any right or interest other than as herein provided.
No Participant or Employee shall have any right to any payment or benefit
hereunder except to the extent provided in this Plan. The members of the
Controlled Group expressly reserve the right to dismiss any Participant without
any liability for any claim against them, except to the extent expressly
provided herein.

8.3  STATUS OF PARTICIPANTS

This Plan shall create only a contractual obligation on the part of the Company
and shall not be construed as creating a trust or other fiduciary relationship
with Participants. Participants will have only the rights of general unsecured
creditors of the Company with respect to Compensation deferred and interest
credited to their Accounts.

8.4  OTHER PLANS

This Plan shall not affect the right of any Employee or Participant to
participate in and receive benefits under and in accordance with the provisions
of any other Company plans which are now or may hereafter be in existence.

Page 19

--------------------------------------------------------------------------------

8.5  BENEFICIARIES AND CONTINGENT BENEFICIARIES

(a)Each Participant shall, in accordance with procedures established by the
Committee, designate one or more persons or entities (including a trust or
trusts or his/her estate) to receive any balance in his/her Account, including
accruals thereon, payable to him/her under this Plan in the event of his/her
death prior to full payment thereof. The Participant may also designate a person
or persons as a Contingent Beneficiary who shall succeed to the rights of the
person or persons originally designated as Beneficiary, in case the latter
should die. He/she may from time to time change any designation of Beneficiary
or Contingent Beneficiary so made, by submitting a new designation in accordance
with procedures established by the Committee. For purposes of this Plan, any
valid Beneficiary or Contingent Beneficiary designation (or any change to such
designation) made under this Plan, The Allstate Corporation Deferred
Compensation Plan for Employee Agents or The Allstate Corporation Deferred
Compensation Plan for Independent Contractor Exclusive Agents (collectively, the
"Allstate Plans") shall be considered valid and applicable to amounts deferred
under the Allstate Plans in the aggregate. The last valid designation made by a
Participant under any of the Allstate Plans, in accordance with procedures
established by the Committee, shall be controlling.

In the event a Participant designates a person other than his/her spouse as
Beneficiary of any interests under this Plan, the Participant's spouse shall
sign a notarized statement specifically approving such designation and
authorizing the Committee to make payment of such interests in the manner
provided in such designation.

(b)In the absence of such designation by the Participant, or in the absence of
spousal approval and authorization as herein above provided, or in the event of
the death, prior to or simultaneous with the death of the Participant, of all
Beneficiaries or Contingent Beneficiaries, as the case may be, to whom payments
were to be made pursuant to a designation by the Participant, such payments or
any balance thereof shall be paid to the Participant's spouse or, if there is no
surviving spouse, to the Participant's

Page 20

--------------------------------------------------------------------------------



descendants, including adopted children (distributed in equal shares) or, if
there are no surviving descendants, to the Participant's parents (distributed in
equal shares) or, if there are no surviving parents, to the Participant's
sisters and brothers (distributed in equal shares) or, if there are none, to the
estate of the Participant.

(c)In the event of the death, subsequent to the death of the Participant, of a
Beneficiary or Contingent Beneficiary, as the case may be, to whom such payments
were to be made or were being made pursuant to a designation under this section,
such payments or any balance thereof shall be paid to the estate of such
Beneficiary or Contingent Beneficiary.

8.6  TAXES AND OTHER CHARGES

To the extent permitted by law, if the whole or any part of a Participant's
Account shall become the subject of any estate, inheritance, income or other tax
or other charge which the Company shall legally be required to withhold and/or
pay, the Company shall have full power and authority to pay such tax or other
charge out of any monies or other property in its hands and charge such amounts
paid against the Account of the Participant whose interest hereunder is subject
to such tax or other charge. Prior to making any such payment, the Company may
require such releases or other documents from any lawful authority as the
Company shall deem necessary.

8.7  BENEFITS NOT ASSIGNABLE; OBLIGATIONS BINDING UPON SUCCESSORS

Benefits under this Plan and rights to receive the amounts credited to the
Account of a Participant shall not be assignable or transferable and any
purported transfer, assignment, pledge or other encumbrance or attachment of any
payments or benefits under this Plan shall not be permitted or recognized.
Obligations of the Company under this Plan shall be binding upon successors of
the Company.

Page 21

--------------------------------------------------------------------------------

8.8  ILLINOIS LAW GOVERNS; SAVING CLAUSE

The validity of this Plan or any of its provisions shall be construed and
governed in all respects under and by the laws of the State of Illinois. If any
provisions of this Plan shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.

8.9  HEADINGS NOT PART OF PLAN

Headings and subheadings in this Plan are inserted for reference only, and are
not to be considered in the construction of the provisions hereof.

--------------------------------------------------------------------------------

1    Standard & Poor's®, S&P®, S&P 500 Index and Standard & Poor's 500 Index are
trademarks of Standard & Poor's Corporation (S&P) and have been licensed for use
by State Street Bank and Trust Company. The product is not sponsored, endorsed,
listed, sold or promoted by S&P, and S&P makes no representation regarding the
advisability of investing in this product.

Page 22

--------------------------------------------------------------------------------

